In an action to recover damages for personal injuries, order granting plaintiffs’ motion for reargument, and upon reargument denying their motion to set aside the verdict of a jury and grant a new trial, or, in the alternative, for an order permitting the verdict to stand as a finding of negligence against respondent Buonasera and setting the matter down for rehearing on the question of damages sustained by the appellants, unanimously affirmed, with costs to each respondent. No opinion. Present — Nolan, P. J., Carswell, Adel, Sneed and Wenzel, JJ.